Citation Nr: 0012773	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-17 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from August 1989 to May 
1990.

This appeal arises from a rating decision of July 1998 from 
the Montgomery, Alabama, Regional Office (RO).

In the presentation by the veteran's representative at the 
Board of Veterans' Appeals (Board), the issue of service 
connection for a left knee disability secondary to the 
service connected right knee disability was raised.  This 
issue has not been developed for appellate review and is 
referred to the RO for any appropriate consideration.

The veteran perfected an appeal from a denial of increased 
rating for his service-connected right knee disorder, then 
evaluated as 10 percent disabling.  The RO subsequently 
increased his evaluation to 20 percent.  In a statement 
received in July 1999, the veteran indicated that he accepted 
this rating and thanked the RO for its rating.  The veteran 
having indicated his satisfaction with the increase, he has 
effectively withdrawn his appeal.  38 C.F.R. § 20.204(b) 
(1999).


FINDINGS OF FACT

1.  Flat feet preexisted service.

2.  There is no competent evidence of aggravation of the 
veteran's preexisting flat feet during service


CONCLUSION OF LAW

The claim for service connection for flat feet is not well 
grounded.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 1991); 
38 C.F.R. § 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The report of medical examination, dated in August 1988 for 
enlistment in the Marine Corps, indicates that the clinical 
evaluation of the feet showed pes planus, second degree, 
asymptomatic, not disqualifying.  The report notes physical 
inspection in August 1989 found the veteran qualified.

A February 1990 report from a medical board at a Naval 
Hospital only provided findings related to the right knee.  A 
February 1990 medical board cover sheet notes a primary 
diagnosis related to the right knee.

The report of a VA examination, dated in August 1990, shows 
findings under the musculoskeletal system related to the 
right knee.  The musculoskeletal system was otherwise 
negative.

The report of medical examination, dated in May 1994 for 
enlistment in the Army, indicates that the clinical 
evaluation of the feet showed pes planus, mild, asymptomatic.

II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

The threshold matter to be resolved is whether this claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran has, 
by statute, the duty to submit evidence that a claim is well 
grounded.  The evidence must "justify a belief by a fair and 
impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  Where such evidence is 
not submitted, the claim is not well grounded, and the 
initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Under the provisions of 38 U.S.C.A. § 5107(a) (West 1991), 
the VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant in developing the facts pertinent to the claim.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91. 93 (1993).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.   Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).

The August 1988 report of medical examination shows that the 
veteran had second degree pes planus [flatfoot, Dorland's 
Illustrated Medical Dictionary 1268 (28th ed. 1994)] that was 
asymptomatic prior to entering service.  Since flat feet were 
noted on the examination report before entry into service, 
the presumption of soundness is rebutted.  Accordingly, flat 
feet preexisted service.  38 C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

There are no entries in the service medical records related 
to the feet.  Additionally, records related to a medical 
board in service provide no findings related to the feet.  
Since there are no findings related to the feet during 
service, there is no competent medical evidence of an 
increase in disability of the veteran's flat feet.  
Accordingly, there is no competent evidence of aggravation of 
the veteran's preexisting flat feet during service.  
38 C.F.R. § 3.306(a) (1999).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim of 
service connection for flat feet is plausible.  There is no 
competent evidence in the record of aggravation of the 
preexisting flat feet during service.  Accordingly, the claim 
is not well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992), Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); Morton 
v. West, 12 Vet App 477 (1999).  The veteran has submitted a 
May 1994 report of medical examination for attempted 
enlistment in the Army which shows that he had pes planus 
that was mild and asymptomatic.  However, he has not alleged 
that he was accepted into Army service and there is no 
evidence in the claims file of such service.  Since the claim 
is not well grounded and further claims development action is 
not warranted by any assertions made by the veteran, this 
case need not be returned to the RO for evidentiary 
development.

Based on the above, the claim for service connection for flat 
feet is denied.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for flat feet is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

